Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 13, 16, 17, 23, 24, 26-29, 32, 36, 39 and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 13” to what “a means for attaching netting below the lower
flange portion” the claim referred to? It seems as applicant is attempting to invoke
means plus function under 35 USC 112f, yet it is unclear to what structure applicant
consider as such means for attaching the netting.
	Also, a first structure is claimed in section b) (lines 9 and 10) is it any different than “a first structure” (line 21)? The same goes with the already claimed “a target hole” (line 2; line 6 and line 22).
	Claim 16, seems like “a first structure” is redundant as the first structure is already claimed, and thus it is unclear what, if any, additional limitations to the device of claim 16.
	Claim 17, what is “as to modify the dimension of the target hole”? as now the claim 13 recite the first structure fitted through the hole, what is now “a second structure”?  
	Claim 24 recites similar limitations as claim 13.
	Claim 28 recites similar limitations as claim 16 and Claim 29 recites similar limitations as claim 17.
	With respect to claims 23 and 36, the base claims (13 and 24) already define “means for attaching the netting”, what further limitations are “is attached to the means for attaching netting below the lower flange portion”? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 16, 17, 23, 24, 26, 27-29, 32, 36, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlesworth US 1,279,654 (“Charlesworth”) in view of Starnes US 5,351,968 (“Starnes”) and Rienzo US 4,765,622 (“Rienzo”) OR Chiang US 4,984,809 (“Chiang”).
	As per claim 13, Charlesworth discloses a game board system (1)(Figs. 1-3; page 1:12-page 2:20), comprising: 
	a) a game board with top and bottom sides, two side walls and two end walls (game board 1; Fig. 1; 1:50-53; see also the examiner’s markings hereinafter), comprising one or more holes formed through the top and bottom sides (openings 13)(Fig. 1; 1:85-105), one or more first structures, each first structure of the one or more first structures (each hole 13 includes an annular flange 14 which a pocket 15 with a ring 16 is supported by the hole’s flange 14)(Fig. 2 and 1:85-2:2) ; a means for attaching netting below a lower flange portion (construed as supporting ring 16 for attaching the netting 15 below flange 14)(Fig. 2; 1:105+); and  a set of legs connected to the game board to prop the game board up at an angle off of a surface (legs 2 and 3 prop board 1 in an angle)(Fig. 1; 1:53-60).
Examiner’s markings

    PNG
    media_image1.png
    1143
    997
    media_image1.png
    Greyscale

	Charlesworth is not specific regarding one or more first structures first structure of the one or more first structures being configured to be fitted through the hole of the one or more holes and comprising: i) a wall portion configured to be inserted into the hole; ii) an upper flange portion extending from a top end of the wall portion configured to rest against the top side of the game board when the wall portion is inserted into the hole; iii) a lower flange portion extending from a bottom end of the wall portion configured to rest against the bottom side of the game board when the wall portion is inserted into the hole; wherein when a first structure of the one or more first structures is fitted through the hole, a target hole is formed with a rectangular perimeter configured to mimic the appearance and form of a hockey net, receive netting around said perimeter at the bottom side of the game board, and have dimensions sufficiently large for a puck- shaped object to pass through it.
	With regard to a structure, Starnes discloses structures being configured to be fitted through a hole of one or more holes and comprising: i) a wall portion configured to be inserted into the hole; ii) an upper flange portion extending from a top end of the wall portion configured to rest against the top side of the game board when the wall portion is inserted into the hole; iii) a lower flange portion extending from a bottom end of the wall portion configured to rest against the bottom side of the game board when the wall portion is inserted into the hole (netting 5 with ring 5a to be fitted within hole 3a)(Figs. 1, 2 and 5, 3:52-64).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Charlesworth’s structures being configured to be fitted through the hole of the one or more holes and comprising: i) a wall portion configured to be inserted into the hole; ii) an upper flange portion extending from a top end of the wall portion configured to rest against the top side of the game board when the wall portion is inserted into the hole; iii) a lower flange portion extending from a bottom end of the wall portion configured to rest against the bottom side of the game board when the wall portion is inserted into the hole as taught by Starnes for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a netting means configure to capture a thrown projectile yet allow an easy removable therefrom for maintenance, replacement and alike.
	With respect to the hole is a rectangular perimeter configured to mimic the appearance and form of a hockey net, receive netting around said perimeter at the bottom side of the game board, Rienzo discloses a rectangular perimeter configured to mimic the appearance and form of a hockey net, receive netting around said perimeter at the bottom side of the game board (goal 26 with wire frame 27 secure netting 28 and position below a top, via slot 10)(Figs. 1, 2 and 8; 4:50-56).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Charlesworth’s target hole as a rectangular perimeter configured to mimic the appearance and form of a hockey net, receive netting around said perimeter at the bottom side of the game board as taught by Rienzo for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a game board that mimic an athletic game for purposes of skills and entertainment.
	With regard to “means for attaching netting below a lower flange portion”, the examiner construed Starnes’s ring 5a as such fitting for attaching netting below a lower flange (as seat 5b) in Figs. 1, 2 and 5 (also 3:60+).
	If there is any doubt regarding such interpretations, the examiner asserts that Starnes’ discloses means for attaching netting below a lower flange portion such as fitting basket 5 with rectangular fitting below a lower flange (Fig. 2; 2:10+).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Charlesworth’s with means for attaching netting below a lower flange portion as taught by Chiang for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices in the same way to firmly and securely attached a goal like that is configure to receives thrown object within.
	As per claim 16, with respect to wherein each of the one or more holes has first structure of the one or more first structures fitted through it to form one or more target holes, note Starnes’ Figs, 1-3 and 5 as netting 5 with ring 5a to be fitted within hole 3a.
	As per claim 17, with respect to wherein the target hole is partially obstructed by a second structure attached to the game board and positioned so as to modify the dimensions of the target hole through which the puck- shaped object can pass through, note Starnes’ Figs, 1-3 and 5 as netting 5 with ring 5a to be fitted within hole 3a.
	As per claim 23, with respect to further comprising a launch pad from which to shoot the puck-shaped object at the target holes, construed as platform A as taught by Charlesworth in Fig. 1
	As per claim 24, since the claim’s limitations, with respect to the structure of the device, are very similar to claim 13, the examiner states that structure of claim 24 is rejected over Charlesworth, Starnes and Rienzo OR Chiang for the same reasons discussed above with respect to claim 13. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	With regard to b. shooting the object at the one or more target holes of the game board note Charlesworth’s Fig. 1 and 2:8+.
	With respect to the game “ is a hockey type game” as recites in the preamble, note the examiner previous OA as a preamble is not accorded much patentability weight.
	As per claim 26, with respect to wherein the game board is constructed of one or more materials selected from metal, particle board, medium density fiber, plastic and fabric, note Rienzo’s 3:4-6 for the use of plastic in forming his game board.
	As per claim 27, Charlesworth discloses wherein a set of legs is connected to the game board to prop the game board up at an angle off of the surface(legs 2 and 3 prop board 1 in an angle)(Fig. 1; 1:53-60).
	As per claim 28, with respect to wherein each of the one or more holes has first structure of the one or more first structures fitted through it to form one or more target holes, note Starnes’ Figs, 1-3 and 5 as netting 5 with ring 5a to be fitted within hole 3a.
	As per claim 29, with respect to wherein the target hole is partially obstructed by a second structure attached to the game board and positioned so as to modify the dimensions of the target hole through which the puck- shaped object can pass through, note Starnes’ Figs, 1-3 and 5 as netting 5 with ring 5a to be fitted within hole 3a.
	As per claim 32, with respect to wherein netting is attached to the means for attaching netting below the lower flange for receiving the puck-shaped object when it goes through said target hole, note Charlesworth’s Fig. 2 as the rings 16 attaching the netting 15; note Starnes’ Fig. 5 as the net 5 below ring/flange 5a and note Rienzo’s Figs. 1, 2 and 8 as the rectangular netting with a wire, configure to receive a puck like game piece (e.g. Fig. 4).
	As per claim 36, with respect to further comprising netting attached to the means for attaching netting below the lower flange for receiving the puck-shaped object when it goes through said target hole, note Charlesworth’s Fig. 2 as the rings 16 attaching the netting 15; note Starnes’ Fig. 5 as the net 5 below ring/flange 5a and note Rienzo’s Figs. 1, 2 and 8 as the rectangular netting with a wire, configure to receive a puck like game piece (e.g. Fig. 4).
	As per claim 39, with respect to wherein the game board is constructed of one or more materials selected from metal, particle board, medium density fiber, plastic and fabric, note Rienzo’s 3:4-6 for the use of plastic in forming his game board.
	As per claim 40, with respect to further comprising the step of providing a launch pad from which to shoot the puck-shaped object at the target hole, construed as either platform A as taught by Charlesworth in Fig. 1
Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 16, 17, 23, 24, 26-29, 32, 36, 39 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      10/7/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711